Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 1 and 15, the term “the liquid in the containers is mostly water” recited in line 2, has no antecedent basis in the claims and the preceding claims.  Correction is needed.
Claim Objections
Claims 16-19 are objected to because of the following informalities:  the term “positioning one or more containers on the conveyer belt once product microwaving is complete”, recited in lines 11-12, should be changed to “positioning the one or more containers on the conveyer belt once product microwaving is complete” since it already previously recited. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 8, 11 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al (US 4,808,782) previously cited by applicant.  Regarding claims 8-11,13 and 15, Nakagawa discloses microwave irradiating sterilization process comprising a microwave oven assembly having one or more magnetrons (10A,10B, 20A, 20B, 30A); a conveyer belt (8, Figure 1-4) running through an oven portion of the microwave oven assembly(1A, 1B, 2A, 2B); and a plurality of containers (water containers for dummy loads), each container holding a dummy load which is not an actual product for microwaving (in this case water being a dummy load,  col. 6, lines 61-68) and positioned atop the conveyer belt (8) before placing a product (packages A, col. 5, lines 12-19) for microwaving on the conveyer.  Regarding claim 14, Nakagawa discloses a further microwave oven assembly having one or more magnetrons (10A,10B, 20A, 20B) and positioned in series with the first microwave oven (1A, 2A) assembly with a tunnel (6) in between the two microwave oven assemblies where no microwave energy is applied within said tunnel (Figures 1-3); wherein the conveyer belt 98) further extends through the tunnel (6) and through an oven portion of the further microwave oven assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, and 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et al (US 4,808,782) previously cited by applicant. Regarding claims 1-2, Nakagawa discloses microwave irradiating sterilization process comprising the steps of positioning one or more containers on a conveyer belt (8, Figures 1-4) which passes through the microwave oven (1A, 1B, 2A, 2B), where each container is holding a dummy load which is not an actual product for microwaving (col. 6, lines 61-68); positioning product (packages A, col. 5, lines 12-19) for microwaving on the conveyer belt (8); and applying microwave energy to the product (col. 6, lines 61-68).  ow How However, Nakagawa silent the step of ramping up the magnetron while a container is passing through the microwave oven and Ramping down the magnetron while the one or more container passes through the microwave oven.  It would have been obvious to one ordinary skill in the art to have ramping up the magnetron while a container is passing through the microwave oven in order to test and make sure the power reaches predetermined level before treating the packages and ramping down the magnetron while the one or more containers (water container for dummy load) is passing through the microwave oven in order to protect microwave generator (magnetron) from damage by running magnetron without load.  Regarding claims 6, Nakagawa discloses the conveyer belt (8) travels atop support elements positioned within the microwave oven (col. 6, lines 28-43, Figures 1-4).  Regarding claim 7, Nakagawa discloses the magnetron (10A,10B, 20A, 20B, 30A) is operatively connected to the microwave oven (1a, 1B, 2A, 2B, 3A) through a wave guide (11A, 11B, 21A, 21B, 22A, 31A) which has a mouth positioned at a distance from the walls of the microwave oven.  
Claims 3-4, 12  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et al (US 4,808,782) previously cited by applicant, in view of Dorsey et al (US 2010/0263328) previously cited.  Regarding claims 3-4 and 19, Nakagawa discloses substantially all features of the claimed invention except the containers are comprised of a non-lossy material which are comprised of polycarbonate plastic.  Dorsey discloses container is comprised of a non-lossy material which is comprised of polycarbonate plastic (par. 0002).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nakagawa container is comprised of a non-lossy material which is comprised of polycarbonate plastic as taught by Dorsey in order to withstand microwave high temperature heating.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowed after overcome the above objection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest positioning one or more containers on the conveyer belt once product microwaving is complete, where each container is holding dummy load which is not an actual product for microwaving as recited in claim 5; and the steps of positioning one or more containers on a conveyer belt which passes through the microwave oven, where each container is holding a liquid and neither the container nor the liquid are products for microwaving; and positioning one or more containers on the conveyer belt once product microwaving is complete as recited in claims 16-19.

Response to Amendment
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. 
 Rejections Under 35 USC 102 
Applicant argues that claim 8 now requires that each container holds "a dummy load which is not an actual product for microwaving" and this limitation is not found in Nakagawa and therefore claim 8 is allowable with claims 11-15 being allowable as proper dependent claims.  This is not found persuasive.  As disclosed as above rejection, a water, in this case, being a dummy load which is not an actual product (col. 6, lines 61-68) and the actual product such as soup, stew and the like (col. 5, lines 12-19).  Further, claims 13 and 15 of the application also claimed “each container holding a liquid…” (as claimed in claim 13) and “the liquid in the container is mostly water” (as claimed in claim 15).  Therefore, water definitely can be a dummy load.
Applicant also argues “In contrast, the dummy loads found in the claim are simply there to absorb microwave energy for the safe ramping up and down of magnetrons, but these dummy loads are not actual product that is later sold or moved down the manufacturing process. These dummy loads are not then re-sold or moved down the manufacturing process after receiving microwave radiation. Instead, the dummy loads would either go directly back into another microwave oven or would be cleaned and stored, for later use back inside another microwave oven. The dummy loads are simply used over and over and will never be sold as a microwaved product itself. Nakagawa is completely silent as to the need for protecting the magnetrons during ramp up and ramp down. Nakagawa does not present the problem in any form, let alone a possible solution to the problem. Nakagawa also does not suggest to any person of ordinary skill that protection of the magnetrons during ramp up and ramp down is important in any fashion”.  This is not found persuasive.  Applicant argues more than what the claimed limitations have because nowhere in the claims include what the applicant tries to argue.
Rejections Under 35 USC 103 
Regarding claim 1, Applicant argues that each container holds "a dummy load which is not an actual product for microwaving." As noted above, this limitation is not found in Nakagawa, who was completely unaware of the problem of protecting magnetrons during ramp up and ramp down.  This is not found persuasive. As disclosed as above rejection, a water, in this case, being a dummy load which is not an actual product (col. 6, lines 61-68) and the actual product such as soup, stew and the like (col. 5, lines 12-19). Regarding the step of ramping up the magnetron while a container is passing through the microwave oven and Ramping down the magnetron while the one or more container passes through the microwave oven.  It would have been obvious to one ordinary skill in the art to have ramping up the magnetron while a container is passing through the microwave oven in order to test and make sure the power reaches predetermined level before treating the packages and ramping down the magnetron while the one or more containers (water container for dummy load) is passing through the microwave oven in order to protect microwave generator (magnetron) from damage by running magnetron without load.  Further, one ordinary skill in the art should know that the microwave oven should not run without load in order to protect microwave generator (magnetron) from damage. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 2, 2022